Citation Nr: 0617273	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-32 894	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1974 to 
August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In that decision, the RO, among other 
things, granted service connection for degenerative changes 
of the lumbar spine with an initial 20 percent disability 
rating, effective July 2, 1999.


FINDING OF FACT

The veteran's service-connected degenerative change of the 
lumbar spine does not cause limitation of forward flexion of 
the thoracolumbar spine to 30 degrees or less, or "severe" 
limitation of motion; ankylosis and severe lumbosacral strain 
are not shown.  Incapacitating episodes of any disc changes 
having a total duration of at least four weeks during the 
past twelve months are not shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for degenerative changes of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5289, 5292, 5293, 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of the 
claim on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an August 2001 notice letter, as 
well as a statement of the case (SOC) in September 2003 and a 
supplemental SOC in November 2005, the RO notified the 
veteran and his representative of the legal criteria 
governing his claim, the evidence that had been considered in 
connection with his claim, and the bases for the denial of 
his claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the August 2001 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain VA medical records and records from other Federal 
agencies.  The RO also requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  Additionally, the notice letter 
requested the veteran to submit medical evidence, statements, 
and treatment records regarding his disability.  
Consequently, the Board finds that the veteran has been put 
on notice to submit any pertinent evidence that he may 
possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  
Additionally, while the notice did not refer to criteria for 
assigning an effective date, see Dingess v. Nicholson, 
19 Vet. App. 473 (2006), this question is not before the 
Board.  Consequently, a remand of the initial disability 
rating issue is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Tucson, Arizona.  Also, records from multiple private 
treatment providers identified by the veteran have been 
obtained.  Additionally, in May 2002, April 2003, and June 
2005, the veteran underwent VA examination in relation to his 
claim, the reports of which are of record.  Significantly, 
the veteran has not otherwise alleged there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating musculoskeletal disabilities rated on the 
basis of limitation of motion, VA must consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated.  See 
38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  See also Johnson v. Brown, 9 Vet. 
App. 7, 10-11 (1996).

The Board notes that, effective September 23, 2002, VA 
revised the criteria for evaluating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  See 
67 Fed. Reg. 54345-349 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003)).  Thereafter, effective 
September 26, 2003, the rating schedule for evaluation of 
that portion of the musculoskeletal system that addresses 
disabilities of the spine was revised.  See 68 Fed. 
Reg. 51,454-456 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2005)).

VA must consider the veteran's claim under each set of 
criteria, with consideration of revised criteria no sooner 
than the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App.  4, 15-16 (2003), rev'd on other 
grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  See also VAOPGCPREC 3-2000 
(Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
RO has considered the veteran's claim in light of the former 
and revised criteria, and in the September 2005 SSOC, the RO 
provided notice to the veteran of the revised criteria.

The veteran's degenerative change of the lumbar spine was 
originally evaluated as 20 percent disabling under Diagnostic 
Code 5010, as arthritis due to trauma, substantiated by X-ray 
findings.  See 38 C.F.R. § 4.71a (2002).  Under that code, a 
disability is rated as degenerative arthritis, which in turn 
is rated on limitation of motion of the affected part.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 5003) (2002).  Prior to 
the September 26, 2003 changes (old criteria), the criteria 
for limitation of motion of the lumbar spine was found under 
Diagnostic Code 5292.  See 38 C.F.R. § 4.71a. (2002).

Under Diagnostic Code 5292 of the old criteria, a 20 percent 
rating is warranted when there is moderate limitation of 
motion of the lumbar spine and a 40 percent rating is 
warranted when there is severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a (Diagnostic Code 5292) 
(2002).

The Board has also considered the veteran's disability under 
Diagnostic Codes 5293 (intervertebral disc syndrome) and 5295 
(lumbosacral strain) of the old criteria.  Under Diagnostic 
Code 5293, a 20 percent rating is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating is warranted for severe intervertebral disc 
syndrome with recurring attacks, with intermittent relief.  A 
60 percent rating is warranted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2002).

Under the old Diagnostic Code 5295, a 20 percent rating is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilaterally, 
in the standing position.  A 40 percent rating is warranted 
for severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a (Diagnostic Code 5295) (2002).

The Board has also considered evaluating the veteran's 
disability under Diagnostic Code 5289 (ankylosis of the 
lumbar spine) of the old criteria.  This code provides for a 
40 percent rating for favorable ankylosis and a 50 percent 
rating for unfavorable ankylosis of the lumbar spine.  
38 C.F.R. § 4.71a (Diagnostic Code 5289) (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations,  intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past twelve months or by 
combining under 38 C.F.R. § 4.25 (2003) (the combined rating 
table) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluation for all other 
disabilities, whichever method results in the higher 
evaluation.

Under the criteria effective September 23, 2002 for 
evaluating intervertebral disc syndrome, a 20 percent rating 
is warranted with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least six weeks during the past twelve months.  
38 C.F.R. § 4.71a (Diagnostic Code 5293).

Using the criteria effective September 23, 2002 under 
Diagnostic Code 5293, an "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2003).

Under the criteria set forth effective September 26, 2003 
(new criteria), back disabilities are rated under the General 
Rating Formula for Diseases and Injuries of the Spine or, 
when intervertebral disc syndrome is present, under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  The new criteria apply with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a 
(Diagnostic Code 5243) (2005).

For Diagnostic Codes 5235 to 5243 of the new criteria, the 
General Rating Formula for Diseases and Injuries of the Spine 
provides that a 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  Finally, a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  Id.

Additionally, under Note (1) the following applies:  Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  Id.

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion for the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Under the new criteria, in rating intervertebral disc 
syndrome based on incapacitating episodes, a 20 percent 
rating is warranted with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least six weeks during the past twelve months.  
38 C.F.R. § 4.71a (Diagnostic Code 5243) (2005).

Additionally, under Note (1) appended to these alternate 
rating criteria for disc disease:  For purposes of 
evaluations under diagnostic code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id.

A review of the medical evidence of record, since the 
effective date of the grant of service connection for 
degenerative changes of the lumbar spine, reveals that the 
veteran has routinely had slight to moderate limitation of 
motion of the lumbar spine with forward flexion not less than 
60 degrees.  In September 2001, a private examiner 
administered range of motion studies and noted forward 
flexion, extension, and lateral flexion as good.  In a May 
2002 VA examination, forward flexion was reported to 60 
degrees, extension to zero degrees and right and left lateral 
flexion to 30 degrees each.  In April 2003, a VA examiner 
reported forward flexion to 75 degrees, extension to 10 
degrees, right and left lateral flexion to 20 degrees each, 
and right and left lateral rotation to 20 degrees each.  
Finally, in the most recent VA examination in June 2005, near 
full range of motion was shown, with forward flexion to 90 
degrees, extension to 30 degrees, left lateral flexion to 30 
degrees, right lateral flexion to 20 degrees, and left and 
right lateral rotation to 30 degrees each.  These results 
show that the veteran has never had forward flexion to 30 
degrees or less or limitation of motion that would amount to 
"severe," as he generally shows at least half to nearly 
full normal range of motion.  Based on these documented range 
of motion studies, a higher evaluation than the initial 20 
percent rating is not warranted under either the old or new 
criteria.  See 38 C.F.R. § 4.71a (Diagnostic Code 5292) 
(2002); 38 C.F.R. § 4.71a (Diagnostic Codes 5235-5243) 
(2005).

Additionally, the medical records contain no evidence of 
either favorable or unfavorable ankylosis of the lumbar 
spine.  Due to the absence of ankylosis, a higher rating 
under both the old and new criteria is also unwarranted.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5289) (2002); 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235-5243) (2005).  Likewise, there 
is no evidence of severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  As 
such, a rating higher than 20 percent under Diagnostic Code 
5295 of the old criteria is not warranted.  See 38 C.F.R. 
§ 4.71a (2002).

Furthermore, there is no evidence suggesting that the veteran 
should be rated higher than 20 percent under criteria for 
rating intervertebral disc syndrome.  X-Ray evidence has 
shown that the veteran suffers from degenerative disc disease 
at L2-L3 of the lumber spine.  However, there is no 
indication that there is severe or pronounced intervertebral 
disc syndrome.  There is no evidence of recurring attacks 
with intermittent relief or persistent symptoms compatible 
with sciatic neuropathy.  The May 2002 VA examiner found the 
veteran to be neurologically intact, while the June 2005 VA 
examiner reported normal neurological results for both the 
lower and upper extremities.  Thus, a higher rating is not 
warranted under the old criteria for intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a (Diagnostic Code 5293) 
(2002).  The record also does not reflect any instances of 
incapacitating episodes due to intervertebral disc syndrome.  
Because the veteran has not suffered incapacitating episodes 
having a total duration of at least four weeks during a 
twelve-month period, a higher rating under the criteria 
effective September 23, 2002, or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
of the new criteria is not warranted.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003); 38 C.F.R. § 4.71a (Diagnostic 
Code 5243) (2005).

The Board has also considered functional loss due to 
weakness, excess fatigability, incoordination, or pain on 
motion.  The May 2002 and April 2003 VA examiners reported 
that the veteran's range of motion would be affected by pain 
and flare-ups, while the June 2005 VA examiner stated the 
veteran would not be limited by such.  Range of motion 
testing has shown up to a 25-degree loss in forward flexion 
and extension due to pain.  (In April 2003, flexion beyond 65 
degrees was painful; other examinations showed less problem 
with pain as equated to limited motion.)  The Board finds 
that the initial 20 percent rating compensates the veteran 
for any additional functional loss due to weakness, excess 
fatigability, incoordination, or pain on motion.  The medical 
evidence does not more nearly approximate a rating of 40 
percent for severe limitation of motion of the lumbar spine 
under the old criteria or forward flexion to 30 degrees or 
less under the new criteria.   See 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a (Diagnostic Code 5292) (2002); 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235-5243) (2005).

In sum, a higher evaluation for the veteran's service-
connected lumbar spine is not warranted under any of the 
criteria in effect during the pendency of this claim.  This 
is so since the award of service connection from July 2, 
1999.

The Board has considered the veteran's written contentions 
with regard to his claim for an increased rating for his 
service-connected back disability.  While the Board does not 
doubt the sincerity of the veteran's belief that his back 
disability is more severe than it is currently rated, as a 
lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter-such as the severity of a 
disability as evaluated in the context of the rating 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[A] 
layperson is generally not capable of opining on matters 
requiring medical knowledge . . . .").  As such, the 
veteran's assertions cannot provide a basis for a grant of a 
higher initial rating.

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that degenerative change of the lumbar spine reflects 
so exceptional or unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2005).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 20 percent for 
degenerative changes of the lumbar spine must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for a higher initial rating, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




	(CONTINUED ON NEXT PAGE)





ORDER

An initial evaluation in excess of 20 percent for 
degenerative changes of the lumbar spine is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


